Prospectus Supplement December 21, 2009 PUTNAM VT INTERNATIONAL GROWTH AND INCOME FUND Prospectuses dated April 30, 2009 The section Who oversees and manages the funds? is supplemented to reflect that the sole officer of Putnam Management primarily responsible for the day-to-day management of the fund's portfolio is Darren Jaroch. Mr. Jaroch has been employed by Putnam Investments as a Portfolio Manager since 1999. Mr. Jaroch replaces Pamela Holding as the funds sole Portfolio Manager. Ms. Holding will be retiring from Putnam Investments on January 1, 2010. Effective February 1, 2010 the name of the fund will be changed to Putnam VT International Value Fund. HV-6452 259709 12/09 Prospectus Supplement December 21, 2009 PUTNAM VT INTERNATIONAL NEW OPPORTUNITIES FUND Prospectuses dated April 30, 2009 Effective February 1, 2010, the name of the fund will be changed to Putnam VT International Growth Fund. HV-6451 259708 12/09
